Citation Nr: 1138305	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for actinic keratosis, or precancerous cells, of the ears and nose.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel







INTRODUCTION

The Veteran had active service from September 1967 to May 1969.  Available service personnel records also show that he served in the reserves from May 1969 to September 1973 and that he re-enlisted in the reserves in October 1973.  The dates of this last enlistment have not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the above Regional Office (RO).  


FINDING OF FACT

The actinic keratosis, or precancerous cells, of the Veteran's ears and nose is controlled by topical medication and affects an exposed surface area of less than 5 percent and total body surface of less than 5 percent.  Currently it is manifested by no active disease process.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for actinic keratosis, or precancerous cells, of the ears and nose have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7819-7806 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a September 2003 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for a skin disorder.  By the January 2007 rating action, the RO granted service connection for actinic keratosis, or precancerous cells, of the Veteran's ears and nose and assigned a noncompensable rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the noncompensable rating assigned.  An additional letter in May 2008 provided further notice, including information as to how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

Clearly, based on this evidentiary posture, the Veteran's claim for a higher (compensable) rating is based on his disagreement with the assignment of a specific evaluation following the grant of service connection.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Furthermore, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in September 2006 and May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected skin disorder, including a thorough discussion of the effect of his symptoms on his functioning. 

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  The Board specifically finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary to make an accurate evaluation (38 C.F.R. §§ 4.2, 4.41), the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Service connection for actinic keratosis, or precancerous cells, of the Veteran's ears and nose was established by a January 2007 rating decision, which also assigned a noncompensable evaluation under DCs 7819-7806, effective July 30, 2003.  The hyphenated diagnostic codes in this case indicate benign skin neoplasms under DC 7819 as the service-connected disorder, and dermatitis or eczema under DC 7806 as the residual disabling condition.  The Veteran has appealed the initial evaluation assigned.  

Under DC 7819 benign skin neoplasms are rated on the basis of scars or impairment of function.  38 C.F.R. § 4.118.

Under DC 7806, a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2011).

The pertinent evidence consists primarily of clinical findings from VA examinations in 2006 and 2009.  

When examined by VA in September 2006, the Veteran gave a history of actinic keratosis, or precancerous cells, on both ears and his nose, primarily treated with liquid nitrogen and sometimes chemo-foliative agents such as Efudex of Aldara.  Examination revealed some erythematous scaly papules on the rims of both ears and the left nose.  The Veteran had less than 5 percent of exposed areas involved and less than 5 percent of his entire body involved.  The clinical impression was actinic keratosis or precancers.  

There is no indication in the record that the Veteran has sought or received regular treatment for his actinic keratosis, or precancerous cells, since the VA examination in 2006.  However in a May 2008 statement he indicated that he had developed actinic keratosis/precancers on his arms and hands.

At the May 2009 VA examination, the Veteran complained of skin lesions on his arms that were extremely itchy, and he noted that he scratches these in his sleep to the point of bleeding.  Examination revealed multiple excoriated lesions with underlying discrete, firm nodules on both forearms involving less than 5 percent of exposed areas and greater than 5, but less than 20 percent of his entire body.  The Veteran had also been diagnosed with actinic keratosis lesions on his nose and both ears that were successfully treated with cryotherapy and were no longer present.  The diagnosis was prurigo nodularis on both forearms and no current clinical evidence of actinic kerotic skin lesions.  The examiner noted that prurigo nodularis was a benign type of eczema formerly called "localized or circumscribed neurodermatitis."  This condition does not cause or result in a precancerous skin condition and is unrelated to the Veteran's service-connected actinic keratosis.  

The remaining evidence of record is entirely negative for documentation of repeated medical visits for treatment of multiple active recurrences of actinic keratosis.  

Based on the evidence, the Veteran's current disability picture resulting from his service-connected actinic keratosis does not meet or approximate the requirements for a compensable disability rating.  The evidence shows that the Veteran's skin condition was primarily involved erythematous scaly papules, diagnosed as actinic keratosis, which, when active was treated with topical medications.  Beyond that there is no evidence that large portions of his anatomy are involved (the skin condition is predominantly confined to the rim of both ears and the left nose), and it affects less than 5 percent of the exposed areas and the entire body.  Furthermore, during VA examination in May 2009, the Veteran's actinic keratosis was not active and there was no evidence of current skin problems.  In the absence of scarring, heat, tenderness, redness or any other symptoms of cosmetic or functional significance, a compensable rating is not warranted.

Although the 2009 VA examiner has noted the Veteran's history of prurigo nodularis on both forearms, this skin condition is an independent problem and is not related to the service-connected actinic keratosis.  In fact, none of the symptomatology which would allow for the assignment of a higher rating has been reported.  While the Board has noted the Veteran's complaints, given the limited objective findings on examination, a compensable disability rating for actinic keratosis, is not warranted.  38 C.F.R. § 4.118, DC 7806 (2011).

Nor does the evidence show that the Veteran's actinic keratosis, or precancerous cells, warrants a higher disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in the Veteran's case.  There are no medical findings of residual scarring and no evidence of disfigurement of the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 7804, 7805.  At this time, the Board also notes that the schedule for rating skin disabilities under DC 7800-7805 were recently amended, effective October 23, 2008.  See 78 FR 54708 (Sep. 23, 2008).  However, the recent amendments did not change Diagnostic Code 7806, the rating criteria applicable in this appeal.  Thus, no further consideration or action in this regard is needed.

In reaching these conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a compensable rating for actinic keratosis.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  In other words, the current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for any portion of the time period under consideration, and there is no basis for the assignment of staged ratings under the Fenderson case.  

The preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  

Moreover, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for his service-connected actinic keratosis, or precancerous cells, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that his skin condition has required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected actinic keratosis, or precancerous cells, prevents him from obtaining and maintaining gainful employment-nor has the Veteran contended otherwise.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  


ORDER

An initial compensable disability rating for actinic keratosis, or precancerous cells, of the Veteran's ears and nose is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


